COBB, Judge.
This is a timely appeal from an adjudication of guilt of the crime of robbery after defendant pled nolo contendere, specifically reserving the right to appeal the denial of motions to suppress. The defendant also attempts to appeal the legality of an order *494withholding imposition of sentence and placing defendant on probation for a period of twenty-five (25) years, with a special condition of probation that defendant serve ten (10) years in prison.
We have no problem in affirming the conviction. The cases of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), and State v. Ashby, 245 So.2d 225 (Fla.1971), support the state’s position in respect to the legality of the stop and seizure of evidence. The case of Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972), supports the state in respect to the validity of the pre-trial identification procedures utilized in this case.
In regard to the sentence, the defendant asserts that the ten-year period of incarceration imposed as a condition of probation is violative of the rule postulated in Villery v. The Florida Parole & Probation Commission, 396 So.2d 1107 (Fla.1981). This is true. Accordingly, the sentence is reversed and the cause remanded to the trial court for re-sentencing pursuant to the requirements of the Villery decision.
AFFIRMED in part; REVERSED in part; and REMANDED.
DAUKSCH, C. J., and COWART, J., concur.